 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS DRUMM,                                       No. 2: 18-cv-2854 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    CDCR, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983.

19           The federal venue statute provides that a civil action “may be brought in (1) a judicial

20   district in which any defendant resides, if all defendants are residents of the State in which the

21   district is located, (2) a judicial district in which a substantial part of the events or omissions

22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

24   this action, any judicial district in which any defendant is subject to the court’s personal

25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26           In this case, the defendants are located and the claims arose in San Bernardino County,

27   which is in the Central District of California. In the interest of justice, a federal court may

28   transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a);
                                                          1
 1   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974). Accordingly, in the interests of justice,

 2   the undersigned herein orders this action transferred to the United States District Court for the

 3   Central District of California.

 4          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Central District of California.

 6   Dated: February 6, 2020

 7

 8

 9
     Drumm2854.tra
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
